Citation Nr: 1637113	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-45 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-operative cervical spondylosis and stenosis (claimed as a chipped bone in the neck), to include as secondary to service-connected degenerative arthritis residuals of acromioclavicular separation, right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1962 to January 1964.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his cervical spine disability is related to service, or is caused by or aggravated by his service-connected right shoulder disability.

Preliminarily, there are outstanding records that may be pertinent to the Veteran's claim.  A Medical Treatment Record - Non-Government Facility file dated July 8, 2013, contains a VCIP Unscannable Document(s) Placeholder indicating that a compact disc (CD) received on August 19, 2014, could not be scanned into the electronic record.  It is unclear what documents were contained on the CD and whether the CD was submitted by the Veteran or a third party.  Additionally, a March 17, 2014 letter indicates the Veteran's representative submitted another CD; however, it is unclear what evidence the CD contained or whether that evidence was associated with the claims file.  Accordingly, the AOJ should contact the Veteran and his representative to request that the evidence contained on the CDs be resubmitted, to include in paper form if necessary.

A review of the Veteran's Compensation and Pension Records Interchange (CAPRI) records, added to the claims file in January 2016, indicates that several non-VA records were scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  Records of this nature were dated March 3, 2011; April 15, 2011; September 2, 2011; and May 27, 2015.  However, the underlying records were not associated with the CAPRI file.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.

On his October 2010 VA Form 9 and during the July 2016 videoconference hearing, the Veteran indicated that his private physician, Dr. J. S. from University Hospitals, had told him his neck condition was related to his service-connected right shoulder condition, and to service.  See Hearing Transcript, pp. 8-9.  The Veteran submitted several records from University Hospitals shortly after his hearing, but it is unclear whether the submitted records represent the entirety of documented treatment records from that provider.  Moreover, a November 21, 1995 letter indicates the Veteran has been in receipt of Social Security (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims has held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  As the aforementioned records are potentially relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran was afforded a VA examination in January 2010.  The examiner diagnosed the Veteran with post-operative cervical spondylosis and stenosis, with right radiculitis, and opined that the conditions were less likely than not "related to the right shoulder," and more likely related to a congenital and naturally occurring type of arthritis.  However, additional medical clarification is required for several reasons.  

First, the examiner only addressed the relationship between the Veteran's cervical spine disability and his service-connected right shoulder disability, and did not opine whether the Veteran's claimed disability was directly related to service.  Second, the examiner did not address whether the Veteran's service-connected right shoulder disability aggravated his claimed cervical spine disability, as required under Allen v. Brown.  1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Third, the examiner's rationale was not sufficiently detailed to enable the Board to make an informed decision on the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  And fourth, as it appears there are outstanding records that may be pertinent to the Veteran's claim, the examiner should be provided the opportunity to comment on the newly associated evidence in opining on the Veteran's spine disability.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value).

Additionally, the Board observes that the Veteran's cervical stenosis has been characterized as congenital.  See October 2009 record from University Hospitals and January 13, 2010 VA examination report.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (reissuing General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and / or the pathology exist can he or she be said to have developed the disease.  At what point the individual starts to manifest the symptoms of, or have pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  Determine what documents are contained on the unscannable CD described in the VCIP Unscannable Document(s) Placeholder, as well as on the CD received on March 17, 2014.  To the extent possible, obtain readable or scannable CDs or copies of the documents that are the on the March 17, 2014 and August 19, 2014 CDs.  To the extent that readable copies are not made a part of the record, the Veteran must be notified of the unavailability of any missing documents and be afforded an opportunity to provide any copies of such records that he may have in his possession.

2.  Take appropriate action to obtain VA treatment records not already of record, including those stored on VistA Imaging.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his cervical spine disability, including from the Cleveland Clinic and University Hospitals.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

5.  After completing the above steps, forward the claims file to the author of the January 2010 VA examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a)  Identify any diagnosed cervical spine disabilities present from July 2009. 

b)  State whether the Veteran's cervical spondylosis and stenosis is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional cervical spine disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is at least as likely as not (a probability of 50 percent or greater) that cervical spondylosis and stenosis and any other currently diagnosed cervical spine disability had its onset in service or is otherwise related to service.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that cervical spondylosis and stenosis and any other currently diagnosed cervical spine disability was caused by the Veteran's service-connected degenerative arthritis residuals of acromioclavicular separation, right shoulder.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that cervical spondylosis and stenosis and any other currently diagnosed cervical spine disability is aggravated by the Veteran's service-connected degenerative arthritis residuals of acromioclavicular separation, right shoulder.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected degenerative arthritis residuals of acromioclavicular separation, right shoulder.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

The clinician is requested to comment on the January 2014 VA shoulder and arm examination report which noted that shoulder abduction caused the Veteran to experience a severe burning pain from the right side of his neck to his right hand and fingers.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




